Citation Nr: 1646888	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-05 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to an initial disability rating higher than 10 percent for pseudofolliculitis barbae.

3.  Entitlement to an increased disability rating for cervical spine degenerative disc disease prior to December 22, 2014, rated as 10 percent disabling.

4.  Entitlement to an increased disability rating for cervical spine degenerative disc disease from December 22, 2014, rated as 20 percent disabling.

5.  Entitlement to an increased disability rating for right knee patellofemoral and medial compartment degenerative joint disease, rated as 10 percent disabling.

6.  Entitlement to an increased disability rating for left knee patellofemoral and medial compartment degenerative joint disease, rated as 10 percent disabling.

7.  Entitlement to an increased disability rating for left first metatarsophalangeal joint degenerative joint disease, rated as 10 percent disabling.

8.  Entitlement to an increased disability rating for gastroesophageal reflux disease (rated previously as residuals, status-post right inguinal hernia repair with esophageal reflux), rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from October 1978 through October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2008, December 2011, November 2012, and July 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the October 2008 rating decision, the RO denied the Veteran's claims for increased disability ratings for residuals, status-post right inguinal hernia repair with esophageal reflux, rated at that time as 10 percent disabling, and for cervical spine degenerative disc disease, also rated at that time as 10 percent disabling.  In the December 2011 rating decision, the RO granted service connection for pseudofolliculitis barbae, effective February 8, 2008, and assigned a 10 percent initial disability rating.  In the November 2012 rating decision, the RO denied claims for increased disability ratings for left first metatarsophalangeal joint degenerative joint disease, rated as 10 percent disabling, and granted separate 10 percent ratings each for left and right patellofemoral and medial compartment degenerative joint disease.  Finally, in the July 2015 rating decision, the RO denied the Veteran's original claim for service connection for posttraumatic stress disorder (PTSD).  The Veteran has perfected timely appeals of those decisions.

During development of the Veteran's appeal concerning his cervical spine disability, the RO issued a March 2015 rating decision that granted a higher 20 percent disability rating, effective December 22, 2014.  Neither the Veteran nor his representative has expressed satisfaction with the partial grant awarded by the RO, and the Veteran testified during his video conference hearing that he wished to continue his appeal concerning disability ratings for his cervical spine disability for all periods pertinent to this appeal.  He is presumed to be seeking the maximum possible benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2015 the RO issued a Supplemental Statement of the Case in which it recharacterized the Veteran's residuals, status-post right inguinal hernia repair with esophageal reflux as gastroesophageal reflux disease (GERD).  The assigned 10 percent disability rating was continued, albeit under different rating criteria.

The Veteran's testimony was received during a July 2016 video conference hearing.  A transcript of that testimony is associated with the record.

During his hearing, the Veteran appears to be raising a claim for a sleep disability secondary to his service-connected cervical spine disability.  The Board does not have jurisdiction over this matter, and it is referred to the RO for any appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the issues concerning the ratings to be assigned for the Veteran's right knee patellofemoral and medial compartment degenerative joint disease, left knee patellofemoral and medial compartment degenerative joint disease, and left first metatarsophalangeal joint degenerative joint disease, the Veteran's claim seeking higher disability ratings for those disabilities was received in February 2012.  A November 2012 rating decision issued by the Houston RO assigned separate 10 percent disability ratings for the Veteran's right and left knee respectively, but did not award a higher disability rating for either knee.  The RO also denied the Veteran's claim for a higher disability rating for left first metatarsophalangeal joint degenerative joint disease.  A timely Notice of Disagreement as to those issues was received from the Veteran in December 2012.  To date, he still has not been provided a Statement of the Case (SOC) that addresses those issues.

In instances where the Veteran has filed a timely NOD and VA has not issued an SOC addressing the issues preserved for appeal in the NOD, the Board is required to remand the issues to the AOJ so that the issues being sought for appeal may be readjudicated by the AOJ, and if the RO's disposition remains unfavorable, so that an SOC may be issued to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, on remand, the AOJ should readjudicate the aforementioned issues, and for any issues adjudicated unfavorably, provide the Veteran with an SOC as to that issue.

In relation to the issue concerning the Veteran's entitlement to service connection for PTSD, evidence in the record suggests the possibility that the Veteran may have co-existing psychiatric diagnoses of PTSD and depressive disorder.  Under the circumstances, the Board has broadened the characterization of the issue on appeal to include all acquired psychiatric disorders shown in the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).
In relation to PTSD specifically, the Veteran asserts that his disorder resulted from in-service stressors that include being present during the drowning deaths of two soldiers during training in Panama in January 1981.  That assertion is supported by a September 2015 buddy statement from K.F., who attests that he and the Veteran were participating in amphibious training that required their unit to swim from landing crafts to rafts that were in the open ocean.  According to K.F., the ocean water was rough and they learned upon reaching shore that two soldiers were lost at sea and could not be located.  The Veteran asserts also a separate stressor incident in which a soldier committed suicide at his duty station at Fort Dix, New Jersey in November 1990.  The record is also noteworthy for references in the treatment records to various post-service psychosocial stressors that include his divorce from his first spouse, his daughter being assaulted, and his daughter's history of legal troubles and incarceration.

Subject to the above, August 2016 treatment records from Corpus Christi Naval Hospital show that the Veteran was treated at that time for complaints of psychiatric symptoms that included anxiety, depression, nightmares, reliving trauma from service, withdrawal and isolation, intense mood swings, agitation, poor appetite, fatigue, self-dislike, fatigue, hypervigilance, sleep disturbances, little life pleasure, feeling like a failure, guilt, concentration  and memory problems, avoidance behaviors, and extreme discomfort in crowds.  A mental status examination conducted at that time revealed dysthymic mood, depression, and anxiety.  Demonstrated affect was congruent with mood.  Attention was impaired and marked by decreased attention span.  The Veteran's speech was noted for being subdued, quiet, and marked by the Veteran speaking into his chest.  A provisional PTSD diagnosis was rendered; however, treating psychiatric staff recommended that the Veteran undergo a full battery of psychological testing to confirm the diagnosis.

The Veteran underwent a battery of psychiatric and cognitive tests with T.L. Jordan, Psy. D., in August and September of 2016.  During a mental status examination at that time, the Veteran reported depression, decreased appetite, disrupted sleep, reduced concentration, and poor energy level.  Demonstrated affect was blunted but appropriate with reported mood.  A battery of psychiatric and cognitive tests revealed findings that were interpreted as being consistent with persistent depressive disorder of late onset with intermittent depressive episodes and PTSD with delayed expression.  It is unclear from Ms. Jordan's report, however, as to whether the Veteran's PTSD and/or depressive disorder are attributable to stressors that occurred during his active duty service, or alternatively, to the Veteran's post-service psychosocial stressors.

Overall, the evidence presents sufficient facts to raise the possibility that the Veteran has an acquired psychiatric disorder, including PTSD and depressive disorder, which may be related etiologically to events that occurred during the Veteran's active duty service.  Under the circumstances, the Veteran should be afforded a VA psychiatric examination to determine the nature of his acquired psychiatric disorder, and, whether any diagnosed disorder is related etiologically to his active duty service.  38 C.F.R. § 3.159(c)(4) (2015).

In regard to the issues concerning pseudofolliculitis barbae, cervical spine degenerative disc disease, and GERD, the Veteran testified during his video conference hearing that those disorders had worsened since his previous VA examinations for those disabilities in December 2014.

Recently submitted records for treatment received by the Veteran at Corpus Christi Naval Hospital show that the Veteran was treated in August 2016 for his pseudofolliculitis barbae, cervical spine, and GERD disabilities.  In relation to pseudofolliculitis barbae, the record shows that a skin examination conducted at that time showed the presence of lesions; however, no information was given as to the nature and character of those lesions or the extent of the total body area and exposed area affected by the lesions.  Concerning the Veteran's cervical spine disability, the August 2016 record notes complaints of neck pain.  Although a physical inspection of the cervical spine was normal, radiological studies of the cervical spine were recommended, apparently to determine the extent of damage and neurological involvement associated with the Veteran's cervical spine disability.  Apparently, those radiological studies have not been performed.  In relation to GERD, the August 2016 treatment record reflects complaints of ongoing abdominal pain.  Although the record notes that the Veteran was denying current symptoms of nausea, vomiting, blood in his rectum, or constipation, the record contains no information as to other pertinent findings, such as epigastric distress, dysphagia, heartburn, pain, the presence of recurring hernias, or other symptoms that may affect the degree of impairment of the Veteran's health.

Overall, the findings expressed in the August 2016 treatment record from Corpus Christi Naval Hospital are incomplete and do not provide sufficient information to allow the Board to evaluate the Veteran's pseudofolliculitis barbae, cervical spine, and GERD/hernia disabilities.  As such, the Veteran should also be afforded new VA examinations for those disabilities to determine the symptoms and manifestations associated with them, the severity thereof, and the extent of any resulting impairment of function.  38 C.F.R. § 3.159(c)(4) (2015).

Also, in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify private and/or VA treatment providers who have rendered treatment for his psychiatric disorder, pseudofolliculitis barbae, cervical spine degenerative disc disease, and GERD and hernia residuals since August 2016.  VA must then make efforts to obtain the records for any treatment identified by the Veteran.  38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims for right knee patellofemoral and medial compartment degenerative joint disease, rated as 10 percent disabling; left knee patellofemoral and medial compartment degenerative joint disease, rated as 10 percent disabling; and an increased disability rating for left first metatarsophalangeal joint degenerative joint disease, rated as 10 percent disabling, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SOC and be given an opportunity to respond.

2.  The Veteran should be asked whether he has additional evidence pertaining to his acquired psychiatric disorder, pseudofolliculitis barbae, cervical spine degenerative disc disease, and GERD and hernia residuals since August 2016, and if so, assist him in obtaining it.  Relevant VA and other Federal treatment records dated from August 2016 through the present should also be associated with the record.

3.  Thereafter, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature of any diagnosed psychiatric disorders, and, whether any diagnosed disorders are related etiologically to the Veteran's active duty service.  The entire claims file must be made available to the examiner and the examiner must review the claims file in conjunction with the examination.

All necessary tests and studies, to include an interview of the Veteran and psychological testing, should be performed.  The examiner should render a diagnosis.  For each diagnosis rendered, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder was sustained during the Veteran's active duty service, or, was caused by or resulted from an injury or event that occurred during his active duty service, to include his claimed in-service stressors involving the drowning of two soldiers during amphibious training in Panama in January 1981 and a suicide that occurred while the Veteran was stationed at Fort Dix, New Jersey in November 1990.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a report.

4.  After the development in #2 has been completed, the Veteran should also be afforded a VA skin examination to determine the symptoms, manifestations, and impairment associated with the Veteran's service-connected pseudofollicultis barbae.  All appropriate examination and testing should be conducted.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations and symptoms of the Veteran's service-connected pseudofolliculitis barbae, the extent of entire body and exposed area involved, the Veteran's medication history, and discuss the impact of associated symptoms on the Veteran's activities of daily living and occupational functioning.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a report.

5.  After the development in #2 has been completed, the Veteran should also be afforded a VA spine examination to determine the symptoms, manifestations, and impairment associated with the Veteran's service-connected cervical spine degenerative disc disease.  All appropriate testing should be conducted.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations and symptoms of the Veteran's service-connected cervical spine disability, and discuss the impact of such symptoms on the Veteran's activities of daily living and occupational functioning.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a report.

6.  After the development in #2 has been completed, the Veteran should also be afforded a VA examination to determine the symptoms, manifestations, and impairment associated with the Veteran's service-connected GERD and residuals associated with right hiatal hernia.  All appropriate examination and testing should be conducted.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations and symptoms of the Veteran's disability, to include any hernia repair scar, and discuss the impact of such symptoms on the Veteran's activities of daily living and occupational functioning.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a report.

7.  After completion of the above development, the issues of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder; an initial disability rating higher than 10 percent for pseudofolliculitis barbae; an increased disability rating for cervical spine degenerative disc disease prior to December 22, 2014, rated as 10 percent disabling; an increased disability rating for cervical spine degenerative disc disease from December 22, 2014, rated as 20 percent disabling thereafter; and an increased disability rating for gastroesophageal reflux disease (rated previously as residuals, status-post right inguinal hernia repair with esophageal reflux), rated as 10 percent disabling, should be readjudicated.  If any benefit sought is not granted, furnish the Veteran and his representative with an SSOC addressing those issues and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

